The appellant was tried and convicted of the offense of unlawfully possessing, for the purpose of sale, liquor capable of producing intoxication, and his punishment assessed at confinement in the state penitentiary for a term of one year.
The appellant filed a motion to quash the indictment because the indictment merely charged that the appellant "did then and there unlawfully possess, for the purpose of sale, liquor capable of producing intoxication," and did not expressly follow article 666 of the Penal Code which makes it offense to possess for *Page 65 
the purpose of sale spirituous, vinous, or malt liquors or medicated bitters capable of producing intoxication, and that the state has wholly failed to charge the kind of liquor defendant is alleged to have possessed for the purpose of sale whether it was spirituous, vinous, or malt liquors or medicated bitters, which motion of the appellant was by the court overruled and the appellant excepted.
Article 666 of the Penal Code of this state makes it an offense for any person, directly or indirectly, to possess or receive for the purpose of sale, spirituous, vinous, or malt liquors or medicated bitters capable of producing intoxication, or any other intoxicant whatever. It appears to us that from a reading of the statute that the indictment charges the offense of possessing for the purpose of sale liquor capable of producing intoxication, and in support hereof we refer to the cases of Tucker v. State, 251 S.W. 1090; Nowells v. State,252 S.W. 550.
No other question being raised and no errors appearing in the record before us, the judgment of the trial court is in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.